Title: From George Washington to Henry Knox, 25 February 1783
From: Washington, George
To: Knox, Henry


                        
                            Dear Sir
                            Head Quarters 25th feby 1783
                        
                        It was some time since Reported to me that sundry Artillery-Stores had been stolen from the Magazines at
                            Kings ferry—The last Officer who was Relieved also reports “A barrell of Powder stolen owing to the deficiency of the
                            Magazine.”
                        I wish some inquiry to be made of the Offr, commandg the Artillery into this repeated loss of Stores that
                            measures may be taken to prevent it. I am Dr Sir Your very Obed. serv.
                        
                            Go: Washington
                        
                    